In Mandamus, Procedendo and Prohibition.
This cause originated in this court on the filing of a complaint for a writ of mandamus, procedendo and prohibition and was considered in a manner prescribed by law. Upon request for a peremptory writ, IT IS ORDERED by the court that said request be, and the same is hereby, granted, effective September 27, 1988.
IT IS FURTHER ORDERED that respondent Judge Eugene M. Fellmeth shall forthwith proceed with the non-jury trial on the forcible entry and detainer complaints which were filed in Massillon Municipal Court case No. 88CVG1358.